Hovey, J. (dissenting)
— I dissent. The testator had an undoubted right to make such disposition of his property as he saw fit, unless the purpose can be said to be illegal. He chose for his subject a systejn of medicine which appears to be out of date, but that *67was his privilege, even though it may seem a waste of a large sum of money. The testimony offered was from physicians of modern schools and the method proposed was, in their view, not proper medical treatment, and they drew as conclusions that the proposed system would be ineffective, but there was nothing to the effect that it would be injurious. The bad results would follow, in their opinion, from a lack of some treatment approved by them. For the courts to say what is or is not the proper method of treating the sick or afflicted is entirely beyond their province. It is possible that the bequest is invalid because of impracticability of performance, but that is not the ground of the decision.